Citation Nr: 0520163	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-29 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for Shy Drager 
Syndrome, claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) in Houston, Texas.  In 
May 2005, the veteran testified at a Board videoconference 
hearing.  During this hearing the veteran raised an informal 
claim for service connection for a respiratory disability 
other than COPD, to include asthma and chronic bronchial 
infections.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange.

2. The veteran's Shy Drager Syndrome was not manifested 
during his active duty service or for many years following 
his discharge from active duty, and is not related to service 
or to any herbicide exposure therein.

3.  The veteran's COPD was not manifested during his active 
duty service or for many years following his discharge from 
active duty, and is not related to service or to any 
herbicide exposure therein.




CONCLUSIONS OF LAW

1.  Shy Drager Syndrome was not incurred in or aggravated by 
active service, nor may service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 5121 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.1000 
(2004).

2.  COPD was not incurred in or aggravated by active service, 
nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310, 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
present appeal arises from a claim the veteran filed in 
April 2002.  In July 2002, the RO sent the claimant duty to 
assist letters.  As these letters were prior to the October 
2002 rating decision on appeal, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the claimant in this 
case.  In the July 2002 letters, as well as November 2004 
letters, the November 2002 statement of the case, and March 
2003 and April 2004 supplemental statements of the case, the 
RO informed the claimant of the applicable laws and 
regulations, the evidence needed to substantiate the claims, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board also notes that the July 2002 and November 2004 letters 
implicitly notified the claimant of the need to submit any 
pertinent evidence in his possession.  In this regard, the 
claimant was advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the claimant must also furnish any pertinent 
evidence that he may have and that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate these claims and has afforded the 
veteran VA examinations.  The claimant was also provided with 
the opportunity to attend a hearing, which he attended in May 
2005.  The claimant has not indicated, and there is otherwise 
no indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  In fact, the claimant 
remarked in a January 2005 statement (VA Form 21-4138) that 
all information requested by VA had been submitted.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in the 
present appeal, and that adjudication of these claims at this 
juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the claimant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

II.  Background

Service personnel records (DD Form 214) show that the veteran 
completed a tour in Vietnam and his decorations included the 
Danang NUC, Vietnam Campaign Medal and Vietnam Service Medal.  

The veteran's service medical records include his June 1968 
enlistment examination report showing a normal clinical 
neurological evaluation and normal evaluation of the lungs 
and chest.  A June 1968 Report of Medical History notes that 
the veteran had asthma until age 15 with no treatment since 
age 12.  His April 1970 separation examination report 
similarly shows a normal clinical neurological evaluation as 
well as a normal evaluation of the lungs and chest.  

A VA examination was performed in May 1971 revealing normal 
respiratory and neurological systems.

VA outpatient records in 1996 include a June 1996 chest x-ray 
report revealing COPD changes and a June 1996 diagnosis of 
COPD.  Records dated in December 1996 show that the veteran 
was seen for complaints of painful joints and assessed as 
having a possible viral illness.  A December 1996 chest x-ray 
report revealed possible left upper lobe mass and emphysema.  
Pneumonia was not seen.

During an October 1998 VA examination, the veteran reported 
that his first episode of respiratory distress occurred on 
his return from Vietnam in 1970.  He said he was taken to the 
emergency department and treated for respiratory distress.  
He further reported being diagnosed as having pneumonia in 
1979 and emphysema in 1980.  He said he had been placed on 
inhalers at that time, and began VA treatment for emphysema 
in the 1990s.  He reported numerous emergency department 
visits for COPD resulting in held-held nebulizer treatments, 
steroid tapers, and antibiotics.  He gave a history of 
smoking since age 12.  He also had a history of chronic 
recurrent sinusitis.  His medications included several kinds 
of inhalers, including Albuterol metered dose and Atrovent 
metered dose inhalers.  On examination scattered wheezes were 
revealed at the base of the lungs.  Neurological findings 
were normal.  Pulmonary function tests (PFTs) were ordered.  
The veteran was diagnosed as having COPD and noted to be on 
multiple metered dose inhaler medications as well as inhaled 
steroids.  The examiner remarked that the veteran had been 
seen multiple times in the last 18 months for COPD 
exacerbations and at the present time had severe dypsnea on 
exertion with proximal involved activity.  

In an addendum report dated in February 1999, the October 
1998 VA examiner relayed the results of pulmonary function 
tests that were conducted that month.  He said that findings 
revealed an impression of moderate obstructive pulmonary 
disease of the small airways and was consistent with his 
symptoms of shortness of breath with exertion.

VA outpatient records dated in 2001 and 2002 show continuing 
treatment for the veteran's Shy Drager and COPD.

In April 2002, the veteran filed claims for service 
connection for Shy Drager syndrome which he said was caused 
by chemical exposure in Vietnam, and COPD.

In August 2002, the RO submitted medical articles from the 
internet regarding multisystem atrophy (MSA) and Parkinson's 
Disease.  These articles show that Parkinson's Disease might 
be caused by chemicals in the environment and that a link had 
been established between the herbicide Paraquat and increased 
prevalence of Parkinsonism.  

In a January 2003 letter, a VA neurologist said that he had 
been following the veteran since 1999 for a diagnosis of 
Multiple Systems Atrophy manifested by fluctuating blood 
pressure, profound orthostatic hypotension, syncopal spells 
and falls.  He added that the veteran had been noting 
difficulties with balance and ambulation as well as slowing 
in speech and movement for two years prior to the diagnosis.  
The physician explained that Multiple Systems Atrophy 
encompassed the syndromes of autonomic dysfunction, otherwise 
known as Shy Draeger's Syndrome.  In support of the veteran's 
appeal, the physician noted the veteran's exposure to Agent 
Orange in service and stated the following:  "[a]s" 
peripheral neuropathy has been attributed to Agent Orange, it 
is feasible that autonomic neuropathy might likewise occur 
following such exposure."  

The veteran testified during a Board videoconference hearing 
in May 2005 that he began having neurological problems in 
1996 or 1997 and after a series of tests and evaluations was 
diagnosed by VA as having Shy-Drager syndrome.  He said his 
VA physician did some research into the condition and said it 
was linked to exposure to Agent Orange.  He noted that the 
January y2003 opinion he submitted to VA was from the same VA 
physician.  He also said the condition was similar to 
peripheral neuropathy.  In regard to COPD, the veteran said 
that he had a lot of bronchial asthma type of problems in 
service and continued to have between 3 and 5 bronchial 
infections per year postservice.  He said doctors had told 
him that it is possible that his COPD is related to service.  

II.  Analysis

The issues before the Board include claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2003).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.  These 
diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  For purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of date of onset.  38 C.F.R. § 3.309(e), Note 2.  In 
addition, the United States Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  
Recently, the Secretary clarified that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era is not 
warranted for the following conditions:  Hepatobiliary 
cancers, nasopharyngeal cancer, bone and joint cancer, breast 
cancer, cancers of the female reproductive system, urinary 
bladder cancer, renal cancer, testicular cancer, leukemia 
(other than CLL), abnormal sperm parameters and infertility, 
Parkinson's disease and parkinsonism, amyotrophic lateral 
sclerosis (ALS), chronic persistent peripheral neuropathy, 
lipid and lipoprotein disorders, gastrointestinal and 
digestive disease, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, light chain-associated (AL) amyloidosis, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

Previously, under 38 U.S.C. § 1116(a)(3) and 38 C.F.R. § 
3.307(a)(6)(iii), in-service exposure to Agent Orange was 
presumed only in cases in which a veteran had a disease that 
was presumptively service connected.  If none of the 
disorders for which service connection was claimed was a 
presumptive disorder, then in-service herbicidal exposure was 
not presumed.  See Chase v. West, 13 Vet. App. 413, 415 
(2000) (citing McCartt v. West, 12 Vet. App. 164, 168 
(1999)).  But this was changed by Section 201(c) of the 
Veterans Education and Benefits Expansion Act of 2001, which 
effectively reversed the decision in McCartt v. West, 12 Vet. 
App. 164 (1999) and provides for a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era.

Based on the veteran's service in the Republic of Vietnam 
during the Vietnam era, he is presumed to have been exposed 
to Agent Orange.  However, his claimed disabilities are not 
on the list of presumptive disabilities due to exposure to 
Agent Orange.  Therefore, the presumptive regulations for 
service connection due to Agent Orange exposure are 
inapplicable.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309, 3.313.  

As noted above, the veteran's service medical records are 
devoid of complaints or treatment related to Shy Drager's 
syndrome or COPD and in fact show normal neurological and 
chest and lung clinical evaluations at separation examination 
in April 1970.  Moreover, it is not until many years after 
service that these conditions were diagnosed.  This is 
evident by the fact that a postservice May 1971 VA 
examination report revealed normal neurological and 
respiratory findings, and by the fact that the first 
diagnosis of COPD is not until 1996 when a chest x-ray 
revealed COPD changes.  Furthermore, Shy Drager's syndrome 
was not diagnosed until approximately 1999.  In this regard, 
a VA neurologist remarked in a January 2003 letter that he 
had been following the veteran since 1999 for a diagnosis of 
Multiple Systems Atrophy and that the veteran began 
experiencing symptoms involving balance, ambulation problems, 
and slowed speech two years earlier.   

While consideration has been given to the veteran's 
contentions and the internet medical articles he submitted 
regarding a relationship between environmental factors, 
including exposure to the herbicide Paraquat, and 
parkinsonism/Parkinson's Disease, this evidence does not 
support the veteran's claim.  For one thing, Paraquat is a 
different herbicide than Agent Orange and there is no 
evidence, nor has the veteran claimed, that he was exposed to 
Paraquat in service.  In addition, although Parkinson's 
Disease shares several clinical features with that of Shy-
Drager's syndrome, it is a separate disease.  Even more 
significant is the fact that VA has specifically determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for Parkinson's disease and 
Parkinsonism.  See Notice, 59 Fed. Reg. 341-46 (1994); see 
also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

Similarly, although the VA neurologist in January 2003 stated 
that since peripheral neuropathy has been attributed to Agent 
Orange, it is "feasible" that autonomic neuropathy "might" 
likewise occur following such exposure; VA's definition of 
acute and subacute peripheral neuropathy is a very narrow 
one.  That is, it means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of date of onset.  38 
C.F.R. § 3.309(e), Note 2.  In fact, VA has specifically 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for peripheral neuropathy 
except for the narrow definition described above.  
Consequently, the VA neurologist's speculative opinion 
regarding a possible connection between the veteran's 
autonomic neuropathy and Agent Orange exposure on the basis 
that peripheral neuropathy has been so linked, is afforded 
even less weight when considering the VA's very narrow 
definition of peripheral neuropathy.  Put another way, VA has 
found based on extensive research that no link exists between 
Agent Orange exposure and chronic persistent peripheral 
neuropathy.  Moreover, medical opinions expressed in terms of 
"may" also implies "may not" and is too speculative to 
establish a medical nexus.  See Bostain v. West, 11 Vet. App. 
124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

In conclusion, the weight of evidence establishes that the 
veteran's current Shy Drager's syndrome and COPD began many 
years after service and was not caused by any incident of 
service, including exposure to Agent Orange.  The Board finds 
that the claimed conditions were not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claims for service connection for Shy Drager's 
syndrome and COPD, the benefit- of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for Shy Drager's syndrome, 
claimed as due to exposure to Agent Orange is denied.

Entitlement to service connection for COPD, claimed as due to 
exposure to Agent Orange is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


